ORSER, Judge,
concurring in the result:
Although I agree in all other respects, for the reasons stated in my concurring opinion in United States v. Meck, 2 M.J. 308 (A.F.C.M.R. 29 October 1976), I do not join in the majority’s assumption for purposes of discussion (citing United States v. Courtney, 24 U.S.C.M.A. 280, 51 C.M.R. 796, 1 M.J. 438 (1976)) that the military judge committed error by instructing the court members that the maximum imposable confinement was that prescribed by Article 134 of the Uniform Code of Military Justice. I perceive no error here, for the military judge did not miscalculate the maximum punishment legally imposable at the time the case was tried, and the decision in Courtney, which postdates the trial of this court-martial, should be accorded only prospective application. United States v. De La Fuente, No. 21864 (f. rev.), 2 M.J. 668 (A.F.C.M.R. 16 September 1976); United States v. Sasportas, No. 21917 (f. rev.), 2 M.J. 676 (A.F.C.M.R. 23 September 1976).